UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): April 28, 2011 Cabot Microelectronics Corporation (Exact name of registrant as specified in its charter) Delaware 000-30205 36-4324765 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification) 870 Commons Drive, Aurora, Illinois (Address of principal executive offices) (Zip Code) (630) 375-6631 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 2.02Results of Operations and Financial Condition. On April 28, 2011, Cabot Microelectronics Corporation issued a press release entitled “Cabot Microelectronics Corporation Reports Results for Second Quarter of Fiscal 2011,” a copy of which is attached hereto as Exhibit 99.1 and incorporated herein by reference.The press release contains financial and other information including that related to the Company’s second fiscal quarter ended March 31, 2011.The press release also includes cautionary statements identifying important factors that could cause actual results to differ materially from those described by any forward-looking statements. This information is being furnished pursuant to Item 2.02 of Form 8-K and shall not be deemed “filed” for purposes of Section 18 of the Securities and Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits. (c) Exhibits The following exhibit is being furnished, not filed, herewith pursuant toItem 2.02 of Form 8-K: 99.1Press release, dated April 28, 2011, entitled “Cabot Microelectronics Corporation Reports Results for Second Quarter of Fiscal 2011.” 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CABOT MICROELECTRONICS CORPORATION Date: April 28, 2011 By: /s/ WILLIAM S. JOHNSON William S. Johnson Vice President and Chief Financial Officer [Principal Financial Officer] 3 INDEX TO EXHIBITS Exhibit Number Title Press release, dated April 28, 2011, entitled “Cabot Microelectronics Corporation Reports Results for Second Quarter of Fiscal 2011.” 4
